TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-01-00614-CV



                        Kregg Behrends and JoAnna Behrends , Appellants

                                                    v.

               Texas Department of Protective and Regulatory Services, Appellee


        FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
               NO. 2000V-046, HONORABLE DAN R. BECK, JUDGE PRESIDING




                Appellants Kregg and JoAnna Behrends appeal from the trial court judgment terminating

their parental rights in their three minor children. See Tex. Fam. Code Ann. ' 161.001 (West Supp. 2002).

Appellants= appointed counsel filed a brief concluding that the appeal is frivolous and without merit. See

Anders v. California, 386 U.S. 738, 744-45 (1967); In re E.L.Y., 69 S.W.3d 838, 839 (Tex.

App.CWaco 2002, order) (Anders procedure applies in termination cases, counsel ordered to amend

inadequate Anders brief); In re A.W.T., 61 S.W.3d 87, 88 (Tex. App.CAmarillo 2001, no pet.) (Anders

rationale applies to appointed counsel in termination proceedings); In re K.S.M., 61 S.W.3d 632, 633

(Tex. App.CTyler 2001, no pet.) (same); see also In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998)

(applying Anders in civil case, a juvenile proceeding). The brief presents a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See Penson v. Ohio, 488 U.S.
75, 77-78 (1988); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969); A.W.T., 61 S.W.3d

at 88; K.S.M., 61 S.W.3d at 632-33.
                 A copy of counsel=s brief was delivered to appellants, who were notified of their right to

seek other counsel or file a pro se brief, which they have not done. We have reviewed the record and

agree that the appeal is frivolous and without merit. The trial court judgment is affirmed.1




                                                 Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Affirmed

Filed: June 21, 2002

Do Not Publish




   1
       Counsel=s motion to withdraw has previously been granted.


                                                     2